             Case 1:19-cr-00625-JMF Document 87 Filed 12/16/20 Page 1 of 2

                            ZEMAN & WOMBLE, LLP
BENJAMIN ZEMAN                                                                    P (718) 514 - 9100
20 VESEY STREET, SUITE 400                                                        F (917) 210 - 3700
NEW YORK, NY 10007                                                      Z EMAN@ZEMANWOMBLELAW.COM
                                       WWW.ZEMANWOMBLELAW .COM




                                                                               December 15, 2020
      Hon. Jesse M. Furman
      United States District Judge
      United States District Court
      Southern District of New York
      40 Foley Square
      New York, New York 10007

      Re: United States v. Robert Wilson, et. al. (19-CR-625 (JMF))


      Dear Judge Furman,
          Motions in this case, which is scheduled for trial on May 24, 2021, are due on December
      17, 2020. Writing on behalf of the four defendants, I respectfully request a 45 day extension
      of the motions deadline. Specifically, we request an Order making pretrial motions due on
      February 1, 2021; the government’s response due by February 22, 2021; and replies, if any,
      due March 1, 2021. The government consents to the extension, with the express
      understanding from defense counsel that the extension cannot be used as a basis for
      adjourning the trial date.
          As the Court is well aware, communications between counsel and clients have been
      exceedingly difficult over the last nine months. While some in-person legal visits have been
      permitted at the MCC and MDC, over the past month many units have been quarantined
      again as the cases continue to rise. As of this morning, in MDC there are 103 inmates and 10
      staff members with active COVID cases and in MCC there are 21 inmates and 10 staff
      members with active COVID cases. 1
          Many members of the bar continue to feel insufficiently safe entering those facilities,
      given the BOP’s largely ineffectual efforts to provide save environments for
      attorney-client visits. As a result, it has been difficult not only to effectively communicate


1
    https://www.bop.gov/coronavirus/
         Case 1:19-cr-00625-JMF Document 87 Filed 12/16/20 Page 2 of 2




   with our clients, but to jointly go through discovery and determine whether motions are
   appropriate. Under pre-pandemic circumstances, the filing of motions would have been
   preceded by many visits and joint discovery review sessions, and the obtaining of affidavits
   from clients. Those kinds of discussions are considerably more difficult during time-limited
   video conferences.
       Since trial is still six months away, an extension will have no impact on counsel’s ability
   to be ready for trial in May, a date which we understand is firm. Accordingly, the defendants
   in this case jointly request an extension of the motions deadline. As noted, the government
   consents to the extension, with the express understanding from defense counsel that the
   extension cannot be used as a basis for adjourning the trial date.




                                                         Respectfully,




                                                         ________________
                                                         Benjamin Zeman
                                                         Attorney for Robert Wilson

cc: All Counsel

                              Application GRANTED. The Court hereby adopts the motion
                              schedule set forth by Counsel. The Clerk of Court is directed
                              to terminate Doc. #86. SO ORDERED.




                                              December 16, 2020
